Citation Nr: 1331749	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  09-18 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased initial rating for an acquired psychiatric disability, currently evaluated as 50 percent disabling prior to July 6, 2012. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1970 to January 1974.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  A November 2010 rating decision granted service connection for depressive disorder and assigned an initial 50 percent evaluation.

A June 2012 Board decision denied entitlement to a disability rating in excess of 50 percent for an acquired psychiatric disorder.  The Veteran appealed the denial of an increased rating for a psychiatric disorder to the Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Partial Remand (JMR) with the Court.  In March 2013, the Court issued an Order granting the Joint Motion and remanded the case to the Board for further action consistent with the Joint Motion.  

The June 2012 Board decision also remanded the issue of entitlement to service connection for TDIU.  The appeal has now returned to the Board for further development.


FINDING OF FACT

On July 30, 2013, prior to the promulgation of a decision in the appeal, the RO received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On July 30, 2013, the RO received a statement from the Veteran wherein he wrote that he wished to withdraw all outstanding appeals to the Board.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the July 30, 2013 statement from the Veteran shows his satisfaction with his disability evaluation and his desire to no longer pursue an appeal before the Board.  This statement constitutes a valid withdrawn of his appeal.  Hence, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to an increased initial rating for an acquired psychiatric disability, currently evaluated as 50 percent disabling prior to July 6, 2012, is dismissed. 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is dismissed.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


